TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00643-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

Excell Environmental Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-10-002845, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



NO. 03-10-00645-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

Walker Engineering Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GN-10-003134, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

PER CURIAM
		Appellant C.D. Henderson Construction Services Ltd. has filed unopposed motions
requesting that these two related appeals be abated for purposes of settlement discussions.  This
Court has previously abated eighteen appeals related to those at issue here for purposes of settlement
discussions. (1)  We grant the motions and abate the appeals.  All appellate deadlines will be tolled
during the period of abatement.  Absent further order of this Court, these appeals will be
automatically reinstated on December 10, 2010.  The parties are directed to file either a status report
or a motion to dismiss by that date. 

Before Chief Justice Jones, Justices Patterson and Henson
Abated
Filed:   October 27, 2010


 

1.   See C.D. Henderson Constr. Servs. Ltd. v. Stripe-A-Zone Inc., Nos. 03-10-00054-CV, 03-10-00055-CV, 03-10-00056-CV, 03-10-00057-CV, 03-10-00058-CV, 03-10-00465-CV, 03-10-00466-CV, 03-10-00467-CV, 03-10-00468-CV, 03-10-00483-CV, 03-10-00484-CV, 03-10-00485-CV, 03-10-00486-CV, 03-10-00487-CV, 03-10-00488-CV, 03-10-00489-CV, 03-10-00490-CV, 03-10-00491-CV, 2010 Tex. App. LEXIS 7528 (Tex. App.--Austin Sept. 10, 2010) (mem. op.).